Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4/27/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5, 7-8, 10, 16 and 19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Zeng (US 2014/0008526).
Regarding claim 1, Zeng teaches a gas quantification system (Figs. 1A-1C and 5), comprising: 
a non-transitory memory (paragraphs 9, 15 and 43); and 
a logic device coupled to the non-transitory memory (paragraphs 9, 15, 43 and 53), wherein the logic device is configured to read instructions from the non-transitory memory to cause the gas quantification system to perform operations comprising: 
obtaining an image of a gas plume of a gas leak within a scene, wherein each pixel within the image indicates a gas concentration value corresponding to an area within the scene (Fig. 6 and paragraph 55 teaches in steps S201 and S205: obtaining an image which include pixels within a boundary of a plume used to calculate a concentration);
determining a location on the image corresponding to an origin of the gas leak (Fig. 6, step S202 and paragraph 57 teaches isolating the shape and determining intensity as well as speed and direction as well as the two dimensions of the plume. The direction corresponds to the origin of leak);
disposing an exit border on the image based on the determined location of the origin of the gas leak, wherein the exit border extends across at least a cross section of the gas plume (Fig. 5, element 801, Fig. 6, step S208 and paragraph 57 teaches a plane 801 across which excess gas extends); and
computing a gas leak rate for the gas leak based at least on the gas concentration values of the pixels overlapping the exit border (Fig. 5, element 801, Fig. 6, step S208 and paragraph 57. The gas leak rate in the rate of ppm-m is calculated based on pixels crossing the exit border plane).
Regarding claim 5, Zeng teaches the claimed wherein: the operations further comprise obtaining a series of images including the image, the series of images being captured sequentially in time; : the computing of the gas leak rate is performed using the series of image; the operations further comprise calculating an optical flow velocity vector for each pixel that overlaps the exit border based on at least two images from the series of images; and the computing of the gas leak rate is further based on the calculated optical flow velocity vectors (Fig. 6, step S208 and paragraph 57 “tracking a cluster of pixels from frame to frame will allow the LQA to maintain a track for each cluster and calculate the average speed and direction for the track”).
Regarding claim 7, Zeng teaches the claimed wherein: the series of images are captured by a camera with a predetermined frame rate; and the computing of the gas leak rate is further based on the frame rate, an instantaneous field of view (IFOV) of the camera, and a distance from the camera to the gas leak in the scene (See Paragraph 57).  
Regarding claim 8, Zeng teaches the claimed wherein the operations further comprise: computing a plurality of gas leak rates sequentially in time using the series of images; computing a sliding average or mean of the plurality of gas leak rates; performing a segmentation process on the image to identify candidate gas pixels likely representing gas within the scene; and wherein the disposing of the exit border on the image is performed using the candidate gas pixels (paragraph 57 wherein the flow rate is based on average speed, which includes using data from a plurality of images over time. Fig. 5, element 801 teaches wherein candidate locations within the images are used to determine a portion or segment of the image wherein the exit border is determined and later disposed upon the image for leak rate calculations).
Method claims 10, 16 and 19 are rejected for the same reasons as discussed above in system claims 1, 5 and 8, respectively, because the system performs the same steps as claimed.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2014/0008526) in view of Miranda (US 2017/0284887).
Regarding claim 2, Zeng teaches the claimed wherein: 
the image of the gas plume is a gas concentration length image (Fig. 5, and paragraphs 52-53 and 56 teaches the concentration/intensity image includes the distance from the background of the image 700 towards the camera system 500’); and
each pixel of the gas concentration length image indicates a sum of gas concentration values over a length of the gas plume in a corresponding path from a background of the scene to a camera capturing the image (Fig. 5 and paragraphs 52-53 and 56 teaches calculating the gas concentration/intensity over the distance between a background of the image 700 towards the camera system 500’); and
further comprising an infrared (IR) camera configured to capture an IR image of the scene, wherein the image is an IR image captured by the IR camera (at least paragraph 38, 43 and 52-53 teaches IR camera capturing an IR image), wherein: 
While Zeng teaches that the IR camera images using a first IR image and a second IR camera, fails to teach, but Miranda teaches the claimed:
the IR camera comprises a dual waveband detector configured to capture a first IR image representing IR radiation in a first waveband having a high IR absorption or emission for the gas plume and a second IR image representing IR radiation in a second waveband having a low IR absorption or emission for the gas plume; and the IR camera is configured to generate the image based on the first and the second IR images (paragraph 42 teaches wherein Dual or Tri band IR scanning cameras are used to take images using two or more wavelengths or bandwidths).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Miranda into the system of Zeng such that Zeng can utilize an IR image that is taken across two or more wavelengths/bandwidths, because such an incorporation allows for the detection of inform and speciate multiple gases present (Miranda: paragraph 42). 
Method claims 11-12 are rejected for the same reasons as discussed above in system claim 2 because the system performs the same steps as claimed.



Claims 4, 9, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2014/0008526) in view of Hirahara (WO2016208317).
Regarding claim 4, Zeng fails to teach, however, Hirahara teaches the claimed wherein the determining of the location on the image corresponding to the origin of the gas leak comprises (it is noted that some of the limitations below are presented in the alternative language): 
receiving a user input that indicates the location on the image corresponding to the origin of the gas leak (touch panel for user input of location is taught in paragraph 17); or 
determining, from the image, a plurality of straight lines corresponding to edges in the gas plume (Hirahara: paragraph 21 teaches multiple trajectory of all the leakage area, including the edges of the gas plume); and 
designating an intersection point intersected by at least two of the plurality of straight lines as the location that corresponds to the origin of the gas leak (Hirahara: paragraph 21 teaches intersection points used is determining the origin of the leak); or 
calculating a plurality of optical flow velocity vectors for a corresponding plurality of pixels within an area corresponding to the gas plume in the image (Hirahara: paragraph 21 teaches multiple trajectory of all the leakage area, including the edges of the gas plume); and 
designating an intersection point intersected by at least two of the plurality of optical flow velocity vectors extended in reverse directions as the location that corresponds to the origin of the gas leak (Hirahara: paragraph 21 teaches intersection points used is determining the origin of the leak).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Hirahara into the system of Zeng because such incorporation would allow for the benefit of improving the accuracy of detecting the origin of the leak (Harihara: paragraphs 21-22).
Regarding claim 9, Zeng teaches the claimed ability to determine a gas leak rate based on the detection of a gas plume, isn’t explicit that multiple gas leaks can be simultaneously performed. However, it is well known and old in the art to perform multiple operations when multiple gas leaks are present. Hirahara also teaches wherein: a plurality of gas plumes from a corresponding plurality of gas leaks are captured in the image; the determining of the location of the origin of the gas leak, the disposing of the exit border, and the computing of the gas leak rate are performed for each of the plurality of gas leaks (paragraphs 21-24 teaches a leak location calculator 23 that identifies multiple leak locations and allows the system to perform leak origin detection and leak flow direction and leak rate calculations); and wherein the operations further comprises modifying the image based on the computed gas leak rate (paragraph 17 and Fig. 5 teaches wherein a display device displays the image and the gas leak amount SA(n) on the image).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Hirahara into the system of Zeng because such incorporation would allow for the benefit of improving the accuracy of detecting the origin of the leak (Harihara: paragraphs 21-22).
Regarding claim 13, Zeng teaches claimed as discussed in claim 10, however fails to, but Hirahara teaches wherein the disposing of the exit border comprises determining an area of the gas plume in the image where changes in gas concentration values are substantially linear by: determining, using a Hough transform, a straight line that intersects the location corresponding to the origin of the gas leak and a location within the gas plume in the image (Hirahara: plurality of lines used in detecting the origin location of the gas leak. Hough transforms as well known in the art to determine straight lines); analyzing changes in gas concentration values in pixels that lie along the determined straight line; and wherein the exit border comprises an arc of a first circle having a center at the origin of the gas leak and a radius that extends from the origin of the gas leak to a location within the area where the changes in gas concentration values are substantially linear (see Fig. 5, which uses the center of gravity GP position, which is considered the center of the gas leak. The estimation area for a gas leak (an exit border being on the border) is a square).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Hirahara to substitute a Hough transform to determine the straight lines in the images and to substitute the use of another shape, such a circle, instead of a square according to known methods to yield the predictable result of detecting the shape/outline/exit border of a gas plume/leak.

Method claim 15 is rejected for the same reasons as discussed above in system claim 4 because the system performs the same steps as claimed.
Method claim 20 is rejected for the same reasons as discussed above in system claim 9 because the system performs the same steps as claimed.

Claim 6, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zeng (US 2014/0008526) in view of Kanemoto et al. (JP2002296142).
Regarding claim 6, Zeng fails to teach the claimed, however Kanemoto teaches the claimed wherein: the operations further comprise determining which of the pixels that overlap the exit border are valid gas pixels that likely represent gas (paragraphs 37, 42 and 46 teaches that velocity vectors are determined and the vectors direction and variance are used in judging the validity of the border. The border being an “in-leak” and areas not being leaks being labelled as “out-leak”); 
only the valid gas pixels are used in the computing of the gas leak rate, the operations further comprise determining which of the optical flow velocity vectors are not directed away from the origin of the gas leak; and the optical flow velocity vectors that are not directed away from the origin of the gas leak are excluded from the computing of the gas leak rate (paragraphs 37, 42 and 46 teaches that velocity vectors are determined and the vectors direction and variance are used in judging the validity of the border. The border being an “in-leak” and areas not being leaks being labelled as “out-leak”. The in-leak portions, having velocity vectors meeting the requirements, are used in making leak amount calculations).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to incorporate the teachings of Kanemoto into Zeng such that Zeng can improve its leak rate using a higher accuracy of leak determination (See paragraphs 45-46 of Kanemoto).
Method claim 17 is rejected for the same reasons as discussed above in system claim 6 because the system performs the same steps as claimed.
Regarding claim 18, Zeng and Kanemoto teaches the claimed wherein: the exit border comprises an arc of a circle having a center at the origin of the gas leak (Kanemoto: Fig. 2A-2C, circle P centered around origin of leak); and the determining of which of the optical flow velocity vectors are not directed away comprises: calculating, for each optical flow velocity vector, a vector from the origin of the gas leak to an endpoint of the optical flow velocity vector; and determining those optical flow velocity vectors with the associate calculated vectors that are shorter than a radius of the circle as being not directed away from the origin of the gas leak (Kanemoto: paragraphs 37, 42 and 46 teaches that velocity vectors are determined and the vectors direction and variance are used in judging the validity of the border. The border being an “in-leak” and areas not being leaks being labelled as “out-leak”. The in-leak portions, having velocity vectors meeting the requirements, are used in making leak amount calculations. The in-leak determined pixels and the illustration in Fig. 2B teaches that vectors that are smaller than the radius and within circle P are used to determine likely velocity vectors as being not directed away from the radius); wherein the series of images are captured by the IR camera with a predetermined frame rate; and the computing of the gas leak rate is further based on the frame rate, an instantaneous field of view (IFOV) of the IR camera, and a distance from the IR camera to the gas leak in the scene (Zeng: See Paragraph 57). The prior motivation as discussed above is incorporated herein.


Allowable Subject Matter
Claims 3 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The limitations of “wherein the disposing of the exit border comprises determining an area of the gas plume in the image where changes in gas concentration values are substantially linear by: determining, using a Hough transform, a straight line that intersects the location corresponding to the origin of the gas leak and a location within the gas plume in the image; and analyzing changes in gas concentration values in pixels that lie along the determined straight line; and wherein the exit border comprises an arc of a first circle having a center at the origin of the gas leak and a radius that extends from the origin of the gas leak to a location within the area where the changes in gas concentration values are substantially linear, wherein the operations further comprise: disposing a second exit border on the image at an image location farther away from the origin of the gas leak than the exit border, wherein the second exit border comprises an arc of a second circle having a center at the origin of the gas leak and a larger radius than the first circle, computing a second gas leak rate based on the gas concentration values of pixels that  overlap the second exit border; and comparing the computed gas leak rate and the computed second gas leak rate to determine a quality measure indicating how accurate the computed gas leak rate is” as recited in claim 3; and “disposing a second exit border on the image at an image location farther away from the origin of the gas leak than the exit border, wherein the second exit border comprises an are of a second circle having a center at the origin of the gas leak and a larger radius than the first circle; computing a second gas leak rate based on the gas concentration values of pixels that overlap the second exit border; and comparing the computed gas leak rate and the computed second gas leak rate to determine a quality measure indicating how accurate the computed gas leak rate is” as recited in claim 14 are not anticipated nor would it have been obvious to one of ordinary skill in the art before the effective filing date of the current application. The closest prior arts in Kanemoto in Fig. 2B teaches the use of determining the location of the origin by using velocity vector flow. The origin is identified by using velocity vectors that are smaller than the radius of the circle. Hirahara in Fig. 5 teaches the use of temporary estimation areas SAn that overlaps a minimum area SA0 to determine the size of the leak portion of the image. However, both fail to meet the claimed underlined limitations above which requires “wherein the disposing of the exit border comprises determining an area of the gas plume in the image where changes in gas concentration values are substantially linear by: determining, using a Hough transform, a straight line that intersects the location corresponding to the origin of the gas leak and a location within the gas plume in the image; and analyzing changes in gas concentration values in pixels that lie along the determined straight line; and wherein the exit border comprises an arc of a first circle having a center at the origin of the gas leak and a radius that extends from the origin of the gas leak to a location within the area where the changes in gas concentration values are substantially linear, wherein the operations further comprise: disposing a second exit border on the image at an image location farther away from the origin of the gas leak than the exit border, wherein the second exit border comprises an arc of a second circle having a center at the origin of the gas leak and a larger radius than the first circle, computing a second gas leak rate based on the gas concentration values of pixels that  overlap the second exit border; and comparing the computed gas leak rate and the computed second gas leak rate to determine a quality measure indicating how accurate the computed gas leak rate is”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GELEK W TOPGYAL whose telephone number is (571)272-8891. The examiner can normally be reached M-F (9:30-6 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on 571-272-3922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GELEK W TOPGYAL/           Primary Examiner, Art Unit 2481